Citation Nr: 9927826	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-00 152A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to service connection for diabetes mellitus.  




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

According to a National Guard Bureau Report of Separation and 
Record of Service, NGB Form 22, the appellant was separated 
from the West Virginia Army National Guard in October 1985, 
with over 20 years of total service for pay purposes.  The 
Form 22 indicates that, during his membership in the National 
Guard, the appellant had active federal service for a period 
of 5 months and 26 days.  The National Guard Bureau 
Retirement Credits Record, NGB Form 23, shows the appellant's 
initial period of membership in the National Guard beginning 
in April 1963, with discharge in April 1969.  During that 
enlistment, he had one period of "active duty or active duty 
training" from June 18, 1963, to December 13, 1963, and 
several other periods covering two weeks each.  An Armed 
Forces of the United States Report of Transfer or Discharge, 
DD Form 214, indicates that the service from June to December 
1963 constituted active duty training as part of the Reserve 
Component Enlisted Training Program.  After reenlisting in 
the National Guard in May 1971, the appellant performed 
numerous training periods of two weeks or less, until his 
discharge in October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a diabetic right foot.  

In June 1999, the Board remanded the case to the RO for 
clarification as to whether the appellant wished to appear 
for a personal or video hearing before a Member of the Board 
at the RO.  In September 1999, the appellant responded that 
he wished to withdraw his request for a hearing before a 
Member of the Board.  Thereafter, the case was returned to 
the Board for appellate review.  



FINDING OF FACT

The medical evidence of record does not show that the 
appellant manifested or was diagnosed with diabetes mellitus 
in service, to include his numerous periods of active duty 
for training, nor does it otherwise establish a causal 
relationship between this disability and his military 
service.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for diabetes mellitus.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records do not show any treatment for, or a 
diagnosis of, diabetes mellitus.  In his Reports of Medical 
History, completed in April 1963, May 1971, May 1976, 
February 1980, and January 1984, the appellant reported that 
he was in good health.  It was noted that he was allergic to 
penicillin.  Examinations conducted at those times did not 
report that he had diabetes mellitus.  

In his Application for Compensation or Pension, VA Form 21-
526, filed in July 1997, the appellant stated that he had 
been seen by Dr. Louis Ortenzio, for general medical care and 
diabetes, since 1987.

A private medical record from Louis F. Ortenzio, M.D., dated 
in May 1991, reported that the appellant had insulin 
dependent diabetes mellitus, which was poorly controlled.  In 
an August 1997 letter, Dr. Ortenzio remarked that the 
appellant had developed substantial diabetic neuropathy and 
had a diabetic ulcer.  

In his January 1998 substantive appeal, the appellant stated 
that he had undergone several urine tests over the years 
during his periods of active duty for training.  However, 
those tests did not indicate a high sugar level at the time.  
He asserts, nevertheless, that it is possible that his 
diabetes mellitus started during one of those periods.  The 
appellant also reported that he underwent surgery on his 
right foot in September 1997.  Photographs of his right foot 
show an ulcer.  

II.  Analysis

The threshold question in this case must be whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded.  Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

A claimant who has performed certain active military service 
(essentially, active duty) shall be granted service 
connection for diabetes mellitus, although not otherwise 
established as incurred in service, if the disease is 
manifested to a 10 percent degree within one year following 
the date of separation from such service.  38 U.S.C.A. 
§§ 1112(a)(1), 1137 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1998).  However, in this case, it appears that the 
appellant has never served on active duty, but only on 
numerous periods of active duty for training, including the 
nearly 6-month tour in 1963, and, apparently, inactive duty 
training.  Hence, the provisions for presumptive service 
connection are inapplicable.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. § 3.307(a)(1).  Thus, as a claimant with no active 
duty who seeks service connection for diabetes, the appellant 
must establish that the currently-claimed disease had its 
origin during his active duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131; 38 C.F.R. §§ 3.6 (a)(d), 3.303 (1998).

The United States Court of Appeals for Veterans Claims 
(formerly known as the Court of Veterans Appeals) has 
recognized these important distinctions between different 
types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet.App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet.App. 
466, 469-70 (1995).

However, service medical records do not show that the 
appellant was treated for, or diagnosed with, diabetes 
mellitus during any duty period.  In his numerous Reports of 
Medical History, he related that he was in good health.  In 
addition, periodic medical examinations did not indicate that 
the appellant had diabetes mellitus, during any period of his 
service.

A private medical record dated in May 1991 reveals that the 
appellant has insulin dependent diabetes mellitus.  That 
document does not report when the disease was first 
manifested or diagnosed.  The appellant has stated that he 
saw Dr. Ortenzio from 1987 onward, and no medical evidence 
dates the onset of diabetes any earlier than that year.  As a 
result, the Board finds that the appellant has presented 
neither the necessary evidence of a nexus to service for this 
disability, nor the necessary evidence that the disease began 
during any period of active duty for training.  We note that, 
even if the appellant were entitled to the application of the 
presumption of service connection for manifestation of 
diabetes mellitus within one year of separation from service, 
the record does not support a finding that the disease was 
manifested to a compensable degree within one year of his 
discharge from service.  Therefore, the Board concludes that 
his claim for service connection for diabetes mellitus is not 
well grounded and must be denied.  

We have carefully considered the contentions of the appellant 
and, to the extent that he is offering his own medical 
opinion and diagnoses, we note that the record does not 
indicate that he has any professional medical expertise.  See 
King, supra.  Therefore, the appellant's assertion that his 
diabetes mellitus may have started during a period of active 
duty for training, sincere though it may be, is not 
probative, because lay persons are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Moray, Grottveit, supra.  Thus, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  


ORDER

Service connection for diabetes mellitus is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

